16-2964-cv
Roger Levans v. Delta Air Lines, Inc.

                           UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 2nd day of June, two thousand seventeen.

PRESENT:         JON O. NEWMAN,
                 JOSÉ A. CABRANES,
                 GERARD E. LYNCH,
                              Circuit Judges.


ROGER LEVANS,

                         Plaintiff-Appellee,                    16-2964-cv

                         v.

DELTA AIR LINES, INC.,

                         Defendant-Appellant.


FOR PLAINTIFF-APPELLEE:                              Alexander T. Coleman, (Caitlin A.
                                                     McNaughton, Michael J. Borrelli, on the
                                                     brief), Borrelli & Associates, P.L.L.C.,
                                                     Great Neck, NY.

FOR DEFENDANT-APPELLANT:                             Michael Crowley, (Brian P. Morrissey, on
                                                     the brief), Connell Foley LLP, New York,
                                                     NY.




                                                1
     Appeal from the judgment of the United States District Court for the Eastern District of
New York (Nina Gershon, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

        Defendant-appellant Delta Air Lines, Inc. (“Delta”) appeals the judgment of the district
court. On that appeal Delta seeks review of the district court’s denial of Delta’s motion for
judgment as a matter of law and the granting of Delta’s motion for remittitur.
         On appeal, Delta argues, among other things: (1) that Plaintiff failed to establish a prima facie
case of negligence as a matter of law; (2) that the district court should not have allowed the case to
go to the jury on a theory of res ipsa loquitur because Delta’s contractor did not have sufficiently
exclusive control over the luggage; (3) that the district court improperly instructed the jury on res ipsa
loquitur and failed to instruct the jury that Delta could not be liable for criminal acts of its employees;
(4) that certain news articles and deposition testimony were improperly admitted and that Plaintiff’s
counsel commented improperly during summation; and (5) that the district court did not sufficiently
reduce the jury’s award for pain and suffering, as reduced after Plaintiff’s acceptance of remittitur,
because it deviated materially from what would be reasonable compensation. We assume the parties’
familiarity with the underlying facts, procedural history of the case, and issues on appeal.
        For substantially the reasons set forth in the district court’s thorough opinion, we hold these
claims to be without merit. We have considered all of the arguments raised by Delta and, upon our
independent review of the record, we hold that the judgment of the district court is AFFIRMED.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                     2